United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            February 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-10369
                           Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

CLARENCE WAYNE ROBINSON,

          Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:02-CR-246-ALL-G


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Clarence Wayne Robinson was convicted after a jury trial of

possession with intent to distribute cocaine base in violation of

21 U.S.C. § 841(a), (b)(1)(C); possession of a firearm during and

in relation to a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1)(A); and possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e).         He appeals,

arguing that the district court erred in ruling that he did not


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
have standing to raise a Fourth Amendment challenge to the validity

of the search of an apartment.

     Although Robinson may have had a subjective expectation of

privacy in the apartment, any such expectation was not one which

society would recognize as reasonable.1   The district court did not

err in ruling that Robinson did not have a reasonable expectation

of privacy in the apartment.

     AFFIRMED.




     1
      See United States v. Gomez, 276 F.3d 694, 697 (5th Cir.
2001); United States v. Ibarra, 948 F.2d 903, 906 (5th Cir. 1992).

                                 2